     Case 2:17-cv-01391-PSG-KS Document 42 Filed 02/12/21 Page 1 of 6 Page ID #:467



 1    BRYAN BOYNTON
      Acting Assistant Attorney General, Civil Division
 2    TRACY L. WILKISON
      Acting United States Attorney
 3    DAVID M. HARRIS, AUSA
      Chief, Civil Division
 4    DAVID K. BARRETT, AUSA                             2/12/21
      Chief, Civil Fraud Section
 5    ABRAHAM MELTZER, AUSA
      Deputy Chief, Civil Fraud Section
 6    CHARLES E. CANTER, AUSA
      California State Bar No. 263197                 UNDER SEAL
 7         Room 7516, Federal Building
           300 N. Los Angeles Street
 8         Los Angeles, California 90012
           Tel.: 213.894.0620|Fax: 213.894.7819
 9         Email: charles.canter@usdoj.gov
      JAMIE ANN YAVELBURG
10    COLIN M. HUNTLEY
      BREANNA L. PETERSON
11    JONATHAN K. HOERNER
      U.S. Department of Justice
12    Civil Division
           P.O. Box 261
13         Ben Franklin Station
           Washington, D.C. 20004
14         Tel: 202.305.3671
           Email: breanna.l.peterson@usdoj.gov
15    Attorneys for the
      United States of America
16

17                           UNITED STATES DISTRICT COURT

18          FOR THE CENTRAL DISTRICT OF CALIFORNIA -- WESTERN DIVISION

19    UNITED STATES OF AMERICA and            No. CV 17-01391 PSG (KSx)
      STATE OF CALIFORNIA, et al.,
20    ex rel. [UNDER SEAL],                   NOTICE OF ELECTION BY THE UNITED
                                              STATES AND STATE OF CALIFORNIA TO
21               Plaintiff[s],                DECLINE INTERVENTION

22                    v.                      [FILED UNDER SEAL PURSUANT TO THE
                                              FALSE CLAIMS ACT, 31 U.S.C.
23    [UNDER SEAL],                           §§ 3730(b)(2) AND (3)]

24               Defendant[s].

25

26

27

28
     Case 2:17-cv-01391-PSG-KS Document 42 Filed 02/12/21 Page 2 of 6 Page ID #:468



 1    BRYAN BOYNTON
      Acting Assistant Attorney General, Civil Division
 2    TRACY L. WILKISON
      Acting United States Attorney
 3    DAVID M. HARRIS, AUSA
      Chief, Civil Division
 4    DAVID K. BARRETT, AUSA
      Chief, Civil Fraud Section
 5    ABRAHAM MELTZER, AUSA
      Deputy Chief, Civil Fraud Section
 6    CHARLES E. CANTER, AUSA
      California State Bar No. 263197
 7         Room 7516, Federal Building
           300 N. Los Angeles Street
 8         Los Angeles, California 90012
           Tel.: 213.894.0620|Fax: 213.894.7819
 9         Email: charles.canter@usdoj.gov
      JAMIE ANN YAVELBURG
10    COLIN M. HUNTLEY
      BREANNA L. PETERSON
11    JONATHAN K. HOERNER
      U.S. Department of Justice
12    Civil Division
           P.O. Box 261
13         Ben Franklin Station
           Washington, D.C. 20004
14         Tel: 202.305.3671
           Email: breanna.l.peterson@usdoj.gov
15    Attorneys for the
      United States of America
16

17                           UNITED STATES DISTRICT COURT

18          FOR THE CENTRAL DISTRICT OF CALIFORNIA -- WESTERN DIVISION

19    UNITED STATES OF AMERICA and            No. CV 17-01391 PSG (KSx)
      STATE OF CALIFORNIA, et al.,
20    ex rel. THE SAM JONES                   NOTICE OF ELECTION BY THE UNITED
      COMPANY, LLC,                           STATES AND STATE OF CALIFORNIA TO
21                                            DECLINE INTERVENTION
                 Plaintiffs,
22                                            [FILED UNDER SEAL PURSUANT TO THE
                      v.                      FALSE CLAIMS ACT, 31 U.S.C.
23                                            §§ 3730(b)(2) AND (3)]
   BIOTRONIK, INC.; CEDARS-SINAI
24 MEDICAL CENTER; and DR.
   JEFFREY GOODMAN,
25
             Defendants.
26

27

28
     Case 2:17-cv-01391-PSG-KS Document 42 Filed 02/12/21 Page 3 of 6 Page ID #:469



 1         The United States, pursuant to the federal False Claims Act,

 2    31 U.S.C. § 3730(b)(4)(B), and the State of California, pursuant to

 3    the California False Claims Act, Cal. Gov’t Code § 12652(a)(3)(B),

 4    hereby notify the Court of their respective decisions not to

 5    intervene in the above-captioned action. The State of California, on

 6    behalf of the named states (i.e., the other states named as qui tam

 7    plaintiffs in addition to California), further notifies the Court

 8    that those named states decline to intervene.

 9         Although the United States declines to intervene, 31 U.S.C.

10    § 3730(b)(1) permits the qui tam plaintiff The Sam Jones Company,

11    LLC (the “Relator”) to maintain this action in the name of the

12    United States, provided, however, that the “action may be dismissed

13    only if the court and the Attorney General give written consent to

14    the dismissal and their reasons for consenting.”          Id.   The

15    California False Claims Act similarly so provides, Cal. Gov’t Code

16    § 12652(c)(1), as do most of the named states’ false claims

17    statutes. 1   Notwithstanding the language of 31 U.S.C. § 3730(b)(1),

18    the Ninth Circuit has held that the United States has the right only

19    to a hearing when it objects to a settlement or dismissal of the

20    action.   United States ex rel. Green v. Northrop Corp., 59 F.3d 953,

21    959 (9th Cir. 1995); United States ex rel. Killingsworth v. Northrop

22

23
           1 One exception is the Maryland False Health Claims Act, which
24    provides that “[i]f the State does not elect to intervene and
      proceed with the action . . . before unsealing the complaint, the
25    court shall dismiss the action.” Md. Code Ann., Health Gen, § 2-
      604(a)(7); see also United States ex rel. Dan Abrams Co. LLC v.
26    Medtronic, Inc., No. CV15–01212-JAK-(ASx), 2017 WL 4023092, *12
      (C.D. Cal. Sept. 11, 2017) (unpublished). Accordingly, because the
27    State of Maryland declines to intervene, all claims asserted on
      behalf of the State of Maryland should be dismissed without
28    prejudice at the appropriate time.

                                             1
     Case 2:17-cv-01391-PSG-KS Document 42 Filed 02/12/21 Page 4 of 6 Page ID #:470



 1    Corp., 25 F.3d 715, 723-25 (9th Cir. 1994).         Accordingly, should

 2    either the relator or the defendants propose that this action be

 3    dismissed, settled, or otherwise discontinued, the United States and

 4    State of California request that the parties notify the United

 5    States and the State of California of the same, and that the Court

 6    provide the United States and the State of California with an

 7    opportunity to be heard before ruling or granting its approval.

 8         Furthermore, pursuant to 31 U.S.C. § 3730(c)(3), the United

 9    States requests service of all pleadings filed in this action; the

10    United States also requests that orders issued by the Court in this

11    action be sent to the United States’ counsel. The State of

12    California, on its own behalf and on behalf of the other states,

13    requests the same. The United States and the State of California, on

14    its own behalf and on behalf of the named states, reserve their

15    rights to order any deposition transcripts, to intervene in this

16    action at a later date for good cause, and to seek the dismissal of

17    this action or any claims therein.         The United States and the States

18    of California also request service of all notices of appeal in this

19    action.

20         The United States and the State of California will separately

21    file an application requesting the unsealing of this action.

22    DATED: February 12, 2021           TRACY L. WILKISON
                                         Acting United States Attorney
23                                       DAVID M. HARRIS, AUSA
                                         Chief, Civil Division
24                                       DAVID K. BARRETT, AUSA
                                         Chief, Civil Fraud Section
25                                       ABRAHAM MELTZER, AUSA
                                         Deputy Chief, Civil Fraud Section
26

27
                                         CHARLES E. CANTER, AUSA
28                                       Attorneys for the United States

                                             2
Case 2:17-cv-01391-PSG-KS Document 42 Filed 02/12/21 Page 5 of 6 Page ID #:471
     Case 2:17-cv-01391-PSG-KS Document 42 Filed 02/12/21 Page 6 of 6 Page ID #:472



 1                             PROOF OF SERVICE BY E-MAIL

 2         I am over the age of 18 and not a party to the above-captioned

 3    action.   I am employed by the Office of United States Attorney,

 4    Central District of California.       My business address is 300 North

 5    Los Angeles Street, Suite 7516, Los Angeles, California 90012.

 6         On February 12, 2021, I served the NOTICE OF ELECTION BY THE

 7    UNITED STATES TO DECLINE INTERVENTION on each person or entity named

 8    below by e-mail.

 9         Date of e-mailing:      February 12, 2021.     Place of e-mailing:

10    Los Angeles, California.

11         Person(s) and/or Entity(s) to whom mailed:

12     Mychal Wilson
       mw@mychalwilsonesq.com
13     The Law Office of Mychal Wilson
       401 Wilshire Blvd., 12th Floor
14     Santa Monica, CA 90401
15
       David Zlotnick
16     David.Zlotnick@doj.ca.gov
       Office of the Attorney General
17     Bureau of Medi-Cal Fraud & Elder Abuse
       1455 Frazee Road, Suite 315
18     San Diego, CA 92108
19

20         I declare under penalty of perjury that the foregoing is true

21    and correct.

22         Executed on February 12, 2021, at Los Angeles, California.

23

24                                       CHARLES E. CANTER
25

26

27

28

                                             4
